Exhibit 10.36




PEPSICO, INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN
(as amended and restated effective February 13, 2019)







--------------------------------------------------------------------------------








PEPSICO, INC.
 
EXECUTIVE INCENTIVE COMPENSATION PLAN
(as amended and restated effective February 13, 2019)


 
1.
 
Purpose.

 
The principal purposes of this PepsiCo, Inc. Executive Incentive Compensation
Plan are to assist the Company in attracting, motivating and retaining
participating eligible executives who have significant responsibility for the
growth and long-term success of the Company by providing incentive awards that
ensure a strong pay-for-performance linkage for such executives.
 
2.
 
Definitions.

 
(a) “Award” means an amount calculated and awarded to a Participant pursuant to
the Plan.
 
(b) “Board of Directors” means the Board of Directors of PepsiCo.
 
(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(d) “Committee” has the meaning set forth in Section 3(a).
 
(e) “Company” means PepsiCo and its subsidiaries and divisions.
 
(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
(g) “Eligible Executive” means an employee of the Company who is considered an
executive officer of PepsiCo within the meaning of Section 16 of the Exchange
Act, and the rules and regulations promulgated thereunder, and executives of the
Company who are selected by the Committee as key executives for participation in
the Plan.
 
(h) “Fiscal Year” means a fiscal year of the Company.
 
(i) “Key Employee” has the meaning ascribed to it from time to time in the
PepsiCo Executive Income Deferral Program.
 
(j) “Misconduct” means (i) violating the Company’s Code of Conduct, Insider
Trading Policy or any other written policies of the Company, (ii) unlawfully
trading in the securities of PepsiCo or of any other company based on
information gained as a result of employment with the Company, or (iii) engaging
in any activity which constitutes gross misconduct or (iv) engaging in any
action which constitutes gross misconduct and that causes or contributes to the
need for an accounting adjustment to PepsiCo’s financial results.
 
(k) “Participant” means an Eligible Executive participating in the Plan for a
Performance Period as provided in Section 4(b).
 
(l) “PepsiCo” means PepsiCo, Inc., a North Carolina corporation and its
successors and assigns.
 
(m) “Performance Goals” has the meaning set forth in Section 5(b).


(n) “Performance Measures” has the meaning set forth in Section 5(c).
 


1

--------------------------------------------------------------------------------





(o) “Performance Period” means a Fiscal Year or other period of time (which may
be longer or shorter than a Fiscal Year) set by the Committee during which the
achievement of the Performance Goals is to be measured.
 
(p) “Plan” means this PepsiCo, Inc. Executive Incentive Compensation Plan, as
amended and restated herein, and as it may be amended from time to time.
 
(q) “Section 409A” means Section 409A of the Code and the applicable regulations
and other guidance of general applicability that are issued thereunder.
 
(r) “Separation from Service” means separation from service as defined in
Section 409A; provided that for purposes of determining whether a Separation
from Service has occurred, the Plan has determined, based upon legitimate
business criteria, to use the twenty percent (20%) test described in Treas. Reg.
§1.409A-1(h)(3). In the event a Participant also provides services other than as
an employee for the Company and its affiliates, as determined under the prior
sentence, such other services shall not be taken into account in determining
when a Separation from Service occurs to the extent permitted under Treas. Reg.
§ 1.409A-1(h)(5).
 
3.
 
Administration of the Plan.

 
(a) Committee. The Plan shall be administered by the Compensation Committee of
the Board of Directors (the “Committee”). The Committee shall be appointed by
the Board of Directors and shall consist of not less than two members of the
Board who meet the definition of “non-employee director” under the provisions of
the Exchange Act or the regulations or rules thereunder, and each of whom is
“independent” as set forth in the applicable rules and regulations of the
Securities and Exchange Commission and The Nasdaq Stock Market LLC.
 
(b) Administration. The Committee shall have all the powers vested in it by the
terms of this Plan, such powers to include the authority (within the limitations
described herein) to select the persons to be granted awards under the Plan, to
determine the time when Awards will be granted, to determine whether objectives
and conditions for earning Awards have been met, to determine whether Awards
will be paid at the end of the Performance Period or deferred, consistent with
Section 409A, and to determine whether an Award or payment of an Award should be
reduced or eliminated. The Committee shall have full power and authority to
administer and interpret the Plan and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of the Plan and
for the conduct of its business as the Committee deems necessary or advisable.
The Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding for all purposes and on all parties,
including the Company, its shareholders, its employees and any person receiving
an Award under the Plan, as well as their respective successors in interest.
There is no obligation of uniformity of treatment of Participants under the
Plan. No member of the Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award.
 
(c) Guidelines. The Committee may adopt from time to time written policies or
rules as it deems necessary or desirable for the Committee’s implementation and
administration of the Plan.
 
(d) Delegation of Administrative Authority. The Committee may delegate its
responsibilities for administering the Plan to employees of the Company as it
deems necessary or appropriate for the proper administration of the Plan.


4.
 
Eligibility and Participation.

 
(a) Eligibility. All Eligible Executives are eligible to participate in the Plan
for any Performance Period.
 


2

--------------------------------------------------------------------------------





(b) Participation. For each Performance Period, the Committee, in its
discretion, shall select the Eligible Executives who shall participate in this
Plan.
 
5.
 
Awards.

 
(a) Establishment of Basis for Awards. In connection with the grant of each
Award, the Committee shall (i) establish the Performance Goal(s) and the
Performance Period applicable to such Award, (ii) establish the formula for
determining the amounts payable based on achievement of the applicable
Performance Goal(s), (iii) determine the consequences for the Award of the
Participant’s termination of employment for various reasons or the Participant’s
demotion or promotion during the Performance Period and (iv) establish such
other terms and conditions for the Award as the Committee deems appropriate. The
foregoing shall be accomplished within 90 days of the beginning of the
Performance Period (or, if shorter, before 25% of the Performance Period has
elapsed).
 
(b) Performance Goals. The “Performance Goals” means the performance goals
established by the Committee for each Performance Period. The Performance Goals
may, without limitation, be based upon the performance of the Company as a
whole, a Participant, or a subsidiary, division, department, region, function or
business unit of the Company, using one or more of the Performance Measures
selected by the Committee. The Performance Goals may, without limitation, be
absolute or may be relative to a peer group or index. Separate Performance Goals
may be established by the Committee for the Company or subsidiary or division
thereof or an individual thereof, and different Performance Measures may be
given different weights.
 
(c) Performance Measures. The “Performance Measures” are one or more of the
following criteria, or such other criteria as the Committee deems appropriate,
on which Performance Goals may be based: stock price, market share, sales
revenue, cash flow, sales volume, earnings per share, return on equity, return
on assets, return on sales, return on invested capital, economic value added,
net earnings, total shareholder return, gross margin, costs, productivity, brand
contribution, product quality, portfolio transformation, productivity
improvement, corporate value measures (such as compliance, safety, environmental
and personnel matters), or goals related to corporate initiatives, such as
acquisitions, dispositions or customer satisfaction.
 
(d) Adjustments. The Committee may appropriately adjust the Performance Goals or
the manner in which performance will be measured against the Performance Goals
based upon the occurrence of a qualifying criteria selected by the Committee in
its discretion that occurs during the Performance Period. Without limitation,
such criteria may include: acquisition-related charges; litigation, claim
judgments, settlements or tax settlements; the effects of changes in tax law,
changes in accounting principles or other such laws or provisions affecting
reported results; accruals for reorganization and restructuring programs; gains
or losses from discontinued operations; consolidated operating results
attributable to acquisitions; and any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the annual report to shareholders for the applicable year.
 
(e) Certification of Awards. After the end of the Performance Period and prior
to payment of any Award, the Committee shall certify in writing the degree to
which the Performance Goals
 
applicable to each Participant for the Performance Period were achieved or
exceeded. Subject to Section 5(f), the Award for each Participant shall be
determined by applying the applicable formula for the Performance Period based
upon the level of achievement of the Performance Goals certified by the
Committee.
 
(f) Committee Discretion. Notwithstanding anything to the contrary in the Plan,
the Committee may, in its sole discretion, reduce or eliminate, but not
increase, any Award payable to any Participant for any reason, including without
limitation to reflect individual or business performance and/or unanticipated or
subjective factors.


3

--------------------------------------------------------------------------------





 
(g) Maximum Awards. No Participant may receive an aggregate Award of more than
$9 million under the Plan for any Performance Period (or in the case of a
Performance Period other than a Fiscal Year, an amount that bears the same ratio
to $9 million as the length of the Performance Period bears to a Fiscal Year).
 
(h) Timing of Payment. Awards will be payable by the Company to Participants as
soon as administratively practicable following the determination and written
certification of the Committee for the Performance Period pursuant to
Section 5(e) above. In the case of any Participant subject to U.S. federal
income tax, the Company shall distribute amounts payable to Participants in the
calendar year following the year in which the Performance Period ends and no
later than March 15th of that year.
 
(i) Form of Payment. Awards will be paid in cash or cash equivalents. The
Committee in its discretion may determine that all or a portion of an Award
shall be paid in stock, restricted stock, stock options or other stock-based or
stock denominated units which shall be issued pursuant to the PepsiCo, Inc.
Long-Term Incentive Plan or a successor equity compensation plan in existence at
the time of grant.
 
(j) Deferral of Payment of Awards. Notwithstanding Section 5(h), the Committee,
in its discretion, may defer the payout or vesting of any Award and/or provide
to Participants the opportunity to elect to defer the payment of any Award under
the PepsiCo Executive Income Deferral Program or any other PepsiCo approved
deferred compensation plan or arrangement. With respect to any Award (or portion
thereof), including any Award under the Company’s Premium Bonus Program, that
constitutes deferred compensation subject to Section 409A and is not otherwise
exempt from Section 409A, such Award (or portion thereof) shall not be paid
earlier than the date that is six months after the Participant’s Separation from
Service if the payment is based on the Participant’s Separation from Service
(other than as a result of death) and the Participant is classified as a Key
Employee at the time of his or her Separation from Service.
 
(k) Certain Participants not Eligible. To be eligible for payment of any Award,
the Participant must (i) be employed by the Company on the last day of the
Performance Period unless the Committee specifies otherwise, (ii) have performed
the Participant’s duties to the satisfaction of the Committee, and (iii) have
not engaged in any acts that are considered by the Committee to constitute
Misconduct. If the Committee determines following the date an Award is paid that
the Participant, prior to the date of payment of such Award, engaged in any acts
that are considered by the Committee to constitute Misconduct, the Participant
shall be obligated, upon demand, to return the amount of such Award to the
Company.
 
6.
 
Miscellaneous Provisions.

 
(a) Effect on Benefit Plans. Awards shall not be considered eligible pay under
other plans, benefit arrangements or fringe benefit arrangements of the Company
unless otherwise provided under the terms of such other plans.
 
(b) Restriction on Transfer. Awards (or interests therein) or amounts payable
with respect to a Participant under the Plan are not subject to transfer,
assignment or alienation, whether voluntary or involuntary.


(c) Withholding Taxes. PepsiCo or any subsidiary or division thereof, as
appropriate, shall have the right to deduct from all payments hereunder any
federal, state, local or foreign taxes or social contributions required by law
to be withheld with respect to such awards. The Participant shall be solely
responsible for the satisfaction of any federal, state, local or foreign taxes
on payments under the Plan.
 
(d) No Rights to Awards. Except as set forth herein, no Company employee or
other person shall have any claim or right to be granted an award under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of PepsiCo or


4

--------------------------------------------------------------------------------





any of its subsidiaries, divisions or affiliates or to interfere with the
ability of the Company to terminate any such employee’s employment relationship
at any time. At no time before the actual payment of an Award shall any
Participant or other person accrue any vested interest or right whatsoever under
the Plan, and the Company has no obligation to treat Participants identically
under the Plan.
 
(e) Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by the Company and shall not be charged to any Award or to any Participant
receiving an Award.
 
(f) No Funding of Plan. The Plan shall be unfunded, and the Awards shall be paid
solely from the general assets of the Company. The Company shall not be required
to establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under the Plan. To the extent that any
person acquires a right to receive payments under the Plan, the right is no
greater than the right of any other unsecured general creditor.
 
(g) Offset for Monies Owed. Any payments made under the Plan will be offset for
any monies that are owed to the Company to the extent permitted by applicable
law, including Section 409A if such payment is subject to Section 409A.
 
(h) Other Incentive Plans. Nothing contained in the Plan shall prohibit the
Company from granting other performance awards to employees of the Company
(including Participants) under such other incentive arrangements, and in such
form and manner, as it deems desirable.
 
(i) Successors. All obligations of PepsiCo under the Plan shall be binding on
any successor to PepsiCo whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise of all or
substantially all of the business or assets of PepsiCo.
 
(j) Section 409A. To the extent that any Award under the Plan is subject to
Section 409A, the terms and administration of such Award shall comply with the
provisions of Section 409A, and, to the extent necessary to achieve compliance,
shall be modified at the discretion of the Committee. The Company makes no
representation that any Award is exempt from or complies with Section 409A and
makes no undertaking to preclude Section 409A from applying to Awards. The
Company will have no liability to any Participant or to any other party if an
Award that is intended to be exempt from or compliant with Section 409A is not
so exempt or compliant or for any action taken by the Committee with respect
thereto.
 
(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
and the remainder of the Plan or Award shall remain in full force and effect.
 
(l) Governing Law. The Plan and all rights and awards hereunder shall be
construed in accordance with and governed by the laws of the State of New York.
 
7.
 
Effective Date, Amendments and Termination.

 
(a) Effective Date. The Plan, as amended and restated by the Committee on
February 13, 2019, shall be effective for Awards granted on or after such date.


(b) Amendments. The Committee may at any time terminate or from time to time
amend the Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any Awards theretofore made under the
Plan.
 


5

--------------------------------------------------------------------------------





(c) Termination. The Plan shall continue in effect until terminated by the
Committee.




6